DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims  1-4, 8-10, 15, 17-19,  23, 30 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al (US 2018/0367230 A1) in view of ZTE (“ Discussion on single Tx switched uplink solution for EN-DC”, IDS).

	Regarding claim 1, SU et al (US 2018/0367230 A1) discloses a method of wireless communication (see, method and apparatus for a wireless device to perform simultaneous uplink activity for multiple RATs, abstract, section 0076-0077, 0137) performed by a user equipment (UE) (fig. 1 to fig. 5, UE device/communication device 106 which is configured to perform simultaneous uplink communication with multiple RATs (i.e. New Radio (NR)-first RAT and LTE-second RAT), section 0076-0077), comprising: determining whether an uplink communication for a first radio access technology (RAT) has been dynamically scheduled or semi-statically configured (see, the UE/communication device which determines whether one or both of the first RAT and second RAT are scheduled to transmit, the determination is based on semi-static and /or dynamic scheduling, section 0104), wherein the UE is in a dual connectivity mode using the first RAT and a second RAT (abstract, section 0076-0077, the UE which is configured as dual connectivity with multiple RATs);  identifying an uplink subframe for transmission of the uplink communication based at least in part on whether the uplink communication has been dynamically scheduled or semi-statically configured  (see, indications in relation to slots as in which slots are downlink slots and uplink slots/subframe or  slot which is configured via dynamic scheduling and/or semi-static, section 0104)) and based at least in part on a uplink-downlink configuration (see, indications in relation to slots as in which slots are downlink slots and uplink slots, section 0104);  and transmitting the uplink communication in the identified uplink subframe (see, uplink data based on the implicit configuration of semi-static and/or dynamic scheduling, section 0104-0106).
 	SU ‘230 discloses all the claim limitations but fails to explicitly teach: identify based on downlink-reference uplink-downlink configuration.
	However, ZTE (“ Discussion on single Tx switched uplink solution for EN-DC) discloses: identify based on downlink-reference uplink-downlink configuration (see, uplink subframes that the UE is allowed to transmit in based on UL in the  DL-UL reference configuration, section 2.4, fig. 3, suframe 3, subframe 8, including dropping the LTE PUSCH if the LTE PIUSCH collides with the New Radio (NR) PUCCH resources).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and apparatus for simultaneous communication of SU ‘230.  The motivation would have been to provide efficient of collision.

	Regarding claim 2, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein the UE is in a single transmission switched uplink mode (see, ZTE-“single Tx switched uplink solution for EN-DC”), the UE has a dynamic power sharing capability (ZTE, section 2.3-UEs with dynamic power, section 2.4) , and a primary cell of the first RAT (section 2.4 of the ZTE) uses frame structure type 2 (see, section 2.4 , second  and third paragraph in the ZTE which discloses the type 1 UE, DL-reference configuration #2 /subframe 2).
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

	Regarding claim 3, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein the identified uplink subframe is not limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication has been dynamically scheduled (see, section 2.4 or paragraphs 2,  3, fig. 3,  which disclose UL subframes  designated as UL- in the DL-reference configuration in  which the UE is allowed to transmit, if there is collision, the UE is expected to drop the NR PUSCH).
 
	Regarding claim 8, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein the identified uplink subframe is not limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication has been scheduled by downlink control information (see, section 2.4 or paragraphs 2,  3, fig. 3,  which disclose UL subframes  designated as UL- in the DL-reference configuration in  which the UE is allowed to transmit, if there is collision, the UE is expected to drop the NR PUSCH).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and apparatus for simultaneous communication of SU ‘230.  The motivation would have been to provide efficient of collision.


	Regarding claim 10, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein the identified uplink subframe is not limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication is a physical uplink shared channel communication scheduled by downlink control information or is an aperiodic sounding reference signal (see, section 2.4 or paragraphs 2,  3, fig. 3,  which disclose UL subframes  designated as UL- in the DL-reference configuration in  which the UE is allowed to transmit, if there is collision, the UE is expected to drop the NR PUSCH).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and apparatus for simultaneous communication of SU ‘230.  The motivation would have been to provide efficient of collision.

	Regarding claim 13, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein the identified uplink subframe is not limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication is at least one of a physical random access channel (PRACH) communication for contention-free random access or a PDCCH-ordered PRACH communication (see, section 2.4 or paragraphs 2,  3, fig. 3,  which disclose UL subframes  designated as UL- in the DL-reference configuration in  which the UE is allowed to transmit, if there is collision, the UE is expected to drop the NR PUSCH, section 2.6 further discloses PRACH in relation to collision).



	Regarding claim 15, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein the identified uplink subframe is not limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication is a physical random access channel communication for contention-based random access (see, section 2.4 or paragraphs 2,  3, fig. 3,  which disclose UL subframes  designated as UL- in the DL-reference configuration in  which the UE is allowed to transmit, if there is collision, the UE is expected to drop the NR PUSCH, section 2.6 further discloses PRACH in relation to collision).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and apparatus for simultaneous communication of SU ‘230.  The motivation would have been to provide efficient of collision.

	Regarding claim 17, SU ‘230 as modified by ZTE discloses the method of claim 1, wherein one or more cells of the first RAT are configured in a first cell group and one or more cells of the second RAT are configured in a second cell group (fig. 5, cells of serving base stations 102A, and cells of base station 102B, section 0043-0049, 0059-first RAT LTE and second RAT (5G NR), fig. 5 to fig. 6, see, gNB 604 and eLTE eNB 602 ans master and secondary node respectively, section 0086-0088, ZTE, second paragraph, see, MCG and SCG).
	 In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and apparatus for simultaneous communication of SU ‘230.  The motivation would have been to provide efficient of collision.

	Regarding claim 18, a method of wireless communication (see, method and apparatus for a wireless device to perform simultaneous uplink activity for multiple RATs, abstract, section 0076-0077, 0137) performed by a user equipment (UE) (fig. 1 to fig. 5, UE device/communication device 106 which is configured to perform simultaneous uplink communication with multiple RATs (i.e. New Radio (NR)-first RAT and LTE-second RAT), section 0076-0077), comprising: determining a type of an uplink communication (see, the subframe or slot  which is semi-static and/or dynamic scheduling, section 0104) for a first radio access technology (RAT) (fig. 1 to fig. 5, UE device/communication device 106 which is configured to perform simultaneous uplink communication with multiple RATs (i.e. New Radio (NR)-first RAT and LTE-second RAT), section 0076-0077), wherein the UE is in a dual connectivity mode (abstract, section 0076-0077, the UE which is configured as dual connectivity with multiple RATs) using the first RAT (fig. 1 to fig. 5, NR as the first RAT, section 0076-0077) and a second RAT (see, LTE as the second RAT, section 0076-0077);  identifying a subframe for transmission of the uplink communication based at least in part on the type of the uplink communication (see, the UE/communication device which determines whether one or both of the first RAT and second RAT are scheduled to transmit, the determination is based on semi-static and /or dynamic scheduling, section 0104) and based at least in part on a uplink-downlink configuration (see, indications in relation to slots as in which slots are downlink slots and uplink slots, section 0104);  and transmitting the uplink communication in the identified subframe (see, uplink data based on the implicit configuration of semi-static and/or dynamic scheduling in a subframe, section 0104-0106).
	SU ‘230 discloses all the claim limitations but fails to explicitly teach: identifying based on downlink-reference uplink-downlink configuration.
	However, ZTE (“Discussion on single Tx switched uplink solution for EN-DC) discloses: identifying based on downlink-reference uplink-downlink configuration (see, uplink subframes that the UE is allowed to transmit in based on UL in the DL-reference configuration #2, section 2.4, fig. 3, suframe 3, subframe 8, including dropping the LTE PUSCH if the LTE PIUSCH collides with the New Radio (NR) PUCCH resources).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and apparatus for simultaneous communication of SU ‘230.  The motivation would have been to provide efficient of collision.

	Regarding claim 19, SU ‘230 as modified by ZTE discloses the method of claim 18, wherein the UE is in a single transmission switched uplink mode (see, ZTE-“single Tx switched uplink solution”), the UE does not have a dynamic power sharing capability (ZTE, UEs without dynamic power, section 2.4), and a primary cell of the first RAT uses frame see, section 2.4 , second  and third paragraph in the ZTE which discloses the type 1 UE, DL-reference configuration #2 /subframe 2).


	Regarding claim 23, SU ‘230 as modified by ZTE disclose the method of claim 18, wherein one or more cells of the first RAT are configured in a first cell group and one or more cells of the second RAT are configured in a second cell group (fig. 5, cells of serving base stations 102A, and cells of base station 102B, section 0043-0049, 0059-first RAT LTE and second RAT (5G NR), fig. 5 to fig. 6, see, gNB 604 and eLTE eNB 602 ans master and secondary node respectively, section 0086-0088, ZTE, second paragraph, see, MCG and SCG).

	Regarding claim 30, SU et al (US 2018/0367230 A1) discloses a user equipment (UE) (fig. 1 to fig. 5, UE device/communication device 106 which is configured to perform simultaneous uplink communication with multiple RATs (i.e. New Radio (NR)-first RAT and LTE-second RAT), section 0076-0077) for wireless communication (fig. 1 to fig. 3, wireless communication system which includes base station 102A coupled to UE 106A, section 0043-0056) , comprising: a memory (fig. 2 to fig. 3, , UE 106 that includes memory 306 that is coupled processors 302, circuitries 329/330 and RF antennas 335-338, section 0052-0066) ;  and one or more processors operatively coupled to the memory (fig. 2 to fig. 3, , UE 106 that includes memory 306 that is coupled processors 302, circuitries 329/330 and RF antennas 335-338, section 0052-0066), the memory and  the one or more processors (fig. 2 to fig. 3, , UE 106 that includes memory 306 that is coupled processors 302, circuitries 329/330 and RF antennas 335-338, section 0052-0066) configured to: determine whether an uplink communication for a first radio access technology (RAT) has been dynamically scheduled or semi-statically configured (see, the UE/communication device which determines whether one or both of the first RAT and second RAT are scheduled to transmit, the determination is based on semi-static and /or dynamic scheduling, section 0104), wherein the UE is in a dual connectivity mode (abstract, section 0076-0077, the UE which is configured as dual connectivity with multiple RATs) using the first RAT and a second RAT(abstract, section 0076-0077, the UE which is configured as dual connectivity with multiple RATs);  identify an uplink subframe for transmission of the uplink communication based at least in part on whether the uplink communication has been dynamically scheduled or semi-statically configured (see, the subframe or slot  which is semi-static and/or dynamic scheduling, section 0104) and based at least in part on a uplink-downlink configuration (see, indications in relation to slots as in which slots are downlink slots and uplink slots, section 0104);  and transmit the uplink communication in the identified uplink subframe (see, uplink data based on the implicit configuration of semi-static and/or dynamic scheduling, section 0104-0106).
 
	SU ‘230 discloses all the claim limitations but fails to explicitly teach: identify based on downlink-reference uplink-downlink configuration.
	However, ZTE (“ Discussion on single Tx switched uplink solution for EN-DC) discloses: identify based on downlink-reference uplink-downlink configuration (see, uplink subframes that the UE is allowed to transmit in based on UL in the  DL-reference configuration, section 2.4, fig. 3, suframe 3, subframe 8, including dropping the LTE PUSCH if the LTE PIUSCH collides with the New Radio (NR) PUCCH resources).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of handling collision between LTE uplink and New Radio (NR) uplink with respect to dual connectivity as disclosed by ZTE into the multi-RAT method and .

7.	Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al (US 2018/0367230 A1) in view of ZTE (“ Discussion on single Tx switched uplink solution for EN-DC) as applied to claim 1 above, and further in view of Papasakellariou et al (US 2015/0208366 A1).
	The combination of SU ‘230 and ZTE discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 4, the method of claim 1, wherein the identified uplink subframe is limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication has been semi-statically configured.
	Regarding claim 9, the method of claim 1, wherein the identified uplink subframe is limited to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication has been configured by at least one of a radio resource control message or a medium access control message. 
 
	However, Papasakellariou ‘366 from a similar field of endeavor (see, dual connectivity in downlink  and uplinks transmissions, including the UE that determines first of subframe and second set of subframe, section 0004, 0040, 0063) discloses: Regarding claim 4, the method of claim 1, wherein the identified uplink subframe is limited (see, overlapped subframes,  power consideration, section 0053, 0063) to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication has been semi-statically configured (section 0192-0193-scheduling of the UE in subframes that are UL subframes in the DL-reference UL/DL configurations, noted: semi-persistent scheduling (SPS PUSCH), section 0086).


	Regarding claim 9, the method of claim 1, wherein the identified uplink subframe is limited (see, overlapped subframes,  power consideration, section 0053, 0063) to uplink subframes designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication has been configured by at least one of a radio resource control message or a medium access control message (section 0192-0193-scheduling of the UE in subframes that are UL subframes in the DL-reference UL/DL configurations, 0068-schedyuling via RRC signaling).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual connectivity method and apparatus based on power control as taught by Papasakellariou ‘366 into the combined multi-RAT communication system for handling of collision of SU ‘230 and ZTE.  The motivation would have been to provide collision avoidance based on power limitation (section 0142).


8.	 Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over of XIONG et al (US 2019/0261454 A1) in view of CHOI et al (US 20121/0045174 A1, Foreign Priority of August 8, 2019).

Regarding claim 24, XIONG et al (US 2019/0261454 A1) discloses a method of wireless communication  (see, wireless communication that is related to LTE Advanced with NR RATs, section 0026) performed by a user equipment (UE) (see, the UE which decodes RRC configured channels, including identifying the a set off symbols of a lost based on UL-DL configuration, section 0026,  0028, 0031, 0038), comprising: identifying one or more symbols (see, the UE  can identify one or more symbols based on DL-UL configuration, section 0028, 0038), in an uplink subframe designated as uplink by a downlink-reference uplink-downlink configuration (see, UL direction for the symbols as configured by semi-static DL-UL assignment, section 0038, 0059), in which the UE is not permitted to transmit an uplink communication for a first radio access technology (RAT) (see, the UE can cancel or not transmit in the uplink channel based on conflict in the DL-UL direction based on the semi-static configuration received from the New Radio (NR) base station, section 0059-0060, 0117).
	XIONG #2 ‘454 discloses all the claim limitations but fails to explicitly teach: wherein the UE is in a dual connectivity mode using the first RAT and a second RAT;  and transmitting an uplink communication for the second RAT in the identified one or more symbols.
	However, CHOI ‘174 from a similar field of endeavor (see, dual connectivity for UEs in a wireless system, including dynamic sharing power capability, section 0009, 0123, 0129) discloses: wherein the UE is in a dual connectivity mode (see, dual connectivity with dynamic sharing with LTE, and E-UTRA NR, section 0124) using the first RAT (see, dual connectivity with dynamic sharing with LTE, , section 0124, 0133) and a second RAT (see, New Radio (NR) with dynamic power sharing, section 0123-0124, 0009);  and transmitting an uplink communication for the second RAT  (see, NR uplink transmission where the UE collides in the UL LTE transmission based on TDD configuration among the UL subframes/UL in TDD UL-DL configuration section 0129, 0133, 0137, line 1-13) in the identified one or more symbols (see, the  EN-DC UE which receives information in relation of OFDM symbols, section 0137, line 1-13+, the  EN-DC performs UL transmission in the slot which is related to the received symbols, section 0137, 0139).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual connectivity method and apparatus in which power is dynamically shared, including resolving UL transmission as taught by CHOI ‘174 into the method and system for handling of RRC channels and signals in relation to conflict direction of XIONG ‘454.  The motivation would have been to provide interference avoidance (section 011).
 
	Regarding claim 25, XIONG  ‘454 as modified by CHOI ‘174 discloses the method of claim 24, wherein the UE is in a single transmission switched uplink mode (CHOI ‘174, see, the UE dropping  the in case of the uplink transmission of the SCG overlaps with the uplink transmission, section 0015-0016), the UE does not have a dynamic power sharing capability (CHOI ‘174, see, not reporting dynamic power capability, section 0137, 0169), and a primary cell of the first RAT uses frame structure type 2 (see, LTE transmission in UL subframe #2, #7, section 0137). 
 
	Regarding 26, XIONG  ‘454 discloses the method of claim 24, wherein the one or more symbols (see, symbols in relation to RRC configuration, section 0031, 0038)  are identified based at least in part on upper layer signaling (see, RRC configured  uplink physical channel/signals, section0041-higher layer signaling, 0044-0047) 

	Regarding claim 27, XIONG #2 ‘454 discloses the method of claim 26, wherein the upper layer signaling includes at least one of system information or a radio resource control message (see, RRC configured physical channel/signals, section 0044-00047) 
 
Regarding claim 28, XIONG #2 ‘454 discloses the method of claim 24, wherein the one or more symbols are configured for cell-specific sounding reference signals (see, RRC configuration symbols in relation to sounding reference signals, section 004, 0031, 0038, 0049, noted: the sounding reference signals are used in dual connectivity which involves the use of cells). 
 
	Regarding claim 29, XIONG #2 ‘454 as modified by CHOI ‘174 discloses the method of claim 24, wherein one or more cells of the first RAT are configured in a first cell group and one or more cells of the second RAT are configured in a second cell group (CHOI ‘174, see. LTE as MCG, NR as SCG in which the EN-DC UE is configured, section 0137, 0169 see, Pcell and Scell).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual connectivity method and apparatus in which power is dynamically shared, including resolving UL transmission as taught by CHOI ‘174 into the method and system for handling of RRC channels and signals in relation to conflict direction of XIONG ‘454.  The motivation would have been to provide interference avoidance (section 011).


Allowable Subject Matter
9.	Claims 5-7, 11-12, 14, 16, 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHATTERJEE et al (US 2019/0149365 A1) discloses apparatuses, systems and methods for handling collisions (section 0016, 0018) in NR/5G system using dropping priority rules for SRS, when the SRS overlaps in the same symbol with transmit uplink transmission which is semi-statically or semi-persistently configured (section 0072-0076).

	Ye et al (US 2019/0182899 A1) discloses collision handling between PRACH and PUSCH transmission (section 0119).
	SHIN et al (US 2021/0037482 A1) discloses dual connectivity (i.e., in which the terminal/UE is communication with first cell groups as 5G and second cell groups as 4G, section 0061) with power control in a multi-RAT system (section 0037, 0040, 0044, 0046-0047, 0157-0159, 067, 0193).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473